DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 2, 2021 has been entered. Claims 1-11 and 13-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed September 2, 2021.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 3, “the first user, and wherein the payment token comprises a payment token.” should read --the first user.--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich (US 20090327057 A1; hereinafter Redlich) in view of Powell et al. (US 20150127547 A1; hereinafter Powell).
With respect to claims 1 and 19-20:
	Redlich teaches A computer-implemented method, comprising: (See at least Redlich: Abstract)
A system, comprising: at least one user device configured to...; a comprehension system configured to: (See at least Redlich: Abstract)
A computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to: (See at least Redlich: paragraph(s) [0103])
receiving, with at least one processor, media content data from a first user device of a first user, wherein the first user device captured the media content data based on media content from a publisher system;... (By disclosing, the user uploads content and optionally (OPT) adds a descriptor title to the uploaded electronic content and/or a description or descriptor of the electronic content. In addition, a new web page with new content has been published by the system server, and a user and viewers to that web page, rank the content on the web page at block 154. The user or viewer obtains at least the information for accessing the content. See at least Redlich: paragraph(s) [0034], [0031] & [0051]-[0052])
extracting, with the at least one processor, keyword data associated with at least one keyword from the media content; (By disclosing, the preview extractor extracts a preview of the text or script (a short quote) from the user created video as noted in function block 176. See at least Redlich: paragraph(s) [0052] & [0050])
determining, with the at least one processor, at least one event based at least partially on the keyword data;... (By disclosing, the user uploads Content A, which is an electronic image or picture of a car, as functional block 14, uploads Content B, which is a video of a car at functional block 16, and uploads Content C, which is a picture from a concert and text (txt) describing the concert event at functional block 18. In addition, the preview extractor extracts a preview of the text or script (a short quote) from the user created video as noted in function block 176. See at least Redlich: paragraph(s) [0034]-[0035] & [0052])
However, Redlich does not teach ...receiving, with the at least one processor, account identifier data from the first user device, the account identifier data associated with an account identifier of the first user; receiving, with the at least one processor, first user device identification data from the first user device, the first use device identification data associated with the first user device of the first user;, and ...generating, with the at least one processor, a payment token based at least partially on the at least one event and the account identifier data; communicating, with the at least one processor, the payment token to the first user device based at least partially on the first user device identification data; receiving, with the at least one processor, an authorization request comprising the payment token for a first transaction from a merchant system, wherein the first user device communicated the payment token to the merchant system via near-field communication (NFC) based on being within communication range of the merchant system, wherein the merchant system generated the authorization request based on receiving the 
Powell, directed to network token system and thus in the same field of endeavor, teaches 
...receiving, with the at least one processor, account identifier data from the first user device, the account identifier data associated with an account identifier of the first user; (By disclosing, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier (e.g., an email address, username, etc.), a device identifier, an invoice number, etc. See at least Powell: paragraph(s) [0045])
receiving, with the at least one processor, first user device identification data from the first user device, the first use device identification data associated with a first user device of the first user;... (By disclosing, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier (e.g., a device identifier, an invoice number, etc. See at least Powell: paragraph(s) [0045]). 
generating, with the at least one processor, a payment token based at least partially on the at least one event and the account identifier data; ... (By disclosing, a token requestor may provide token attributes at the time of requesting the generation of tokens. Also, the token may be associated with a payment network. See at least Powell: paragraph(s) [0045])
communicating, with the at least one processor, the payment token to the first user device based at least partially on the first user device identification data; (By disclosing, an "assigned token assurance level" may refer to the actual (i.e. generated) value assigned by the token service provider to the token as the result of the identification and verification (ID&V) process performed by an entity within the tokenization ecosystem. The assigned token assurance level may be provided back to the token requestor (user device) in response to the token request message. As stated above, the token may be associated with a payment network. In addition, a token service provider may provide reports or data output to reporting tools regarding approved, pending, or declined token requests, including any assigned token requestor IDs. See at least Powell: paragraph(s) [0044]-[0045] & [0039])
receiving, with the at least one processor, an authorization request comprising the payment token for a first transaction from a merchant system, wherein the first user device communicated the payment token to the merchant system via near-field communication (NFC) based on being within communication range of the merchant system, wherein the merchant system generated the authorization request based on receiving the payment token from the first user device; (By disclosing, an e-commerce proximity mode or mobile contactless modes (e.g., near-field communication (NFC) communication) may include submitting a token by a consumer from a wallet application on a mobile device at a merchant location. In addition, the account holder 102 may be capable to utilize a consumer device to initiate a transaction using any suitable transaction channel such as through a scan of a mobile device (e.g., using a QR.TM. code or bar code), a tap of a mobile device to a merchant access device (e.g., near-field communication (NFC) transaction or other contactless/proximity transaction), a click on a computer or other mobile device in order to initiate an e-commerce transaction (e.g., online transaction), or through any other channel in which a transaction may be initiated and a token may be passed to a merchant computer. See at least Powell: paragraph(s) [0047], [0070] & [0103])
detecting, with the at least one processor, the first user device at a location associated with the at least one event based on receiving the authorization request comprising the payment token; (By disclosing, a "token presentment mode" may indicate a method through which a token is submitted for a transaction (associated with an event). Also, an e-commerce proximity mode may include submitting a token by a consumer from a wallet application on a mobile device at a merchant location. See at least Powell: paragraph(s) [0047] & [0147])
determining, with the at least one processor, the account identifier based on the payment token; and (By disclosing, a payment token may include a high value token that can be used in place of a real account identifier (e.g., PAN) to generate original and/or subsequent transactions for a consumer account and/or card. See at least Powell: paragraph(s) [0046], [0049] & [0176])
communicating, with the at least one processor, a second authorization request based on the account identifier to an issuer system. (By disclosing, the issuer 104 may be responsible for authorization and ongoing risk management in the tokenization ecosystem environment 100. See at least Powell: paragraph(s) [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
With respect to claim 2:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the media content data comprises at least one of the following: audio data, visual data, or any combination thereof. (By disclosing, simple Internet platform server system which is user friendly and which enables a user to easily post his or her user generated content including text, electronic images or pictures, video, audio or other user created electronic content and incentivize the content provider by monetizing the content with ads and then sharing the ad revenue. See at least Redlich: paragraph(s) [0005] & [0052])
With respect to claim 3:
the method of claim 1, as stated above.
Redlich further teaches wherein the media content data further comprises metadata associated with at least one of a time or a location of the media content, and wherein determining the at least one event comprises determining, with the at least one processor, the at least one event based at least partially on the keyword data and the metadata. (By disclosing, the content may have meta data with geographic location, time of creation, author or creator, as well as other indicia of content relevancy. See at least Redlich: paragraph(s) [0035], [0050] & [0052])
With respect to claim 4:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the at least one keyword comprises at least one of the following: an offer term, a participating merchant, a participating issuer, an eligible account type, or any combination thereof. (By disclosing, the user may define targeted social web sites as distribution sites. Therefore, the video preview (keyword) is posted on YouTube 185c, the audio preview is posted on Last FM 185d, the picture preview 182 is posted on Flickr 185e.. any person interested in the user created content and user created web site from blog purchase goods resulting in the payment of associated sales referral fees (offer term) which are ultimately split between the user supplying the content and the system operator and any referral source. See at least Redlich: paragraph(s) [0052] & [0086])
With respect to claim 5:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the media content data comprises audio data, and wherein extracting the keyword data comprises: extracting, with the at least one processor, word data associated with at least one word from the media content data using at least one of speech recognition or natural language processing; and determining, with the at least one processor, the at least one keyword based at least partially on the at least one word extracted from the media content data. (By disclosing, the preview extractor extracts a preview of the text or script (a short quote) from the user created video as noted recognize the band Black Eyed Peas as being associated with musical entertainment. See at least Redlich: paragraph(s) [0052], [0050] & [0035])
With respect to claim 6:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the media content comprises at least one command, the method further comprising: 
detecting, with the first user device, the at least one command based on the media content; (By disclosing, User U1 independently uploads content cnt1, cnt2, cnt3 and cnt4 to various third party web sites which, as an example herein, include Flickr; YouTube; Facebook; and Lastfm. Import function 400, being a module in the system (see system 223, in FIG. 8), issues upload commands cmd unique to each third party web site. Therefore, in general, the User U1 profile will include tokens or control keys for Flickr, designated as command cmd-Fl. See at least Redlich: paragraph(s) [0068] & [0082])
capturing, with the first user device, the media content data associated with the media content for a first time period after detecting the command; and (By disclosing, the contest may include rules such as everyone who posts any content of any within a one month period has a "contest ticket" randomly assigned to his or her account. At the end of the month, the system operator will randomly select one the contest ticket and award a money bonus or something else of value. See at least Redlich: paragraph(s) [0086])
transmitting, with the first user device, the media content data. (By disclosing, once a QA token is assigned to designated content by a user, the token must remain on the content for a predetermined t period of time, for example, one hour, twenty-four hours or thirty days. See at least Redlich: paragraph(s) [0090] & [0086])
With respect to claim 7:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches wherein the account identifier data comprises a general-purpose payment token, and wherein the payment token comprises a special-purpose payment token associated with the at least one event. (By disclosing, the token attributes may identify a type of token indicating how the token may be used. A payment token may include a high value token that can be used in place of a real account identifier (e.g., PAN). See at least Powell: paragraph(s) [0046])
With respect to claim 8:
the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches
wherein the account identifier data comprises second user device identification data associated with a second user device of the first user, and wherein the payment token comprises a payment token. (By disclosing, methods used for verification may be implemented to provide an acceptable user experience based on the device type (e.g. mobile phone, computer, etc.) that the account holder may use during the authentication process. See at least Powell: paragraph(s) [0091])
With respect to claim 9:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches
further comprising: determining, with the at least one processor, a primary account number (PAN) of the first user based on the account identifier data, wherein generating the payment token comprises generating, with the at least one processor, the payment token based at least partially on the at least one event and the PAN. (By disclosing, a payment account identifier (e.g., a primary account number (PAN)) may be tokenized by replacing the primary account identifier with a substitute number (e.g. a token) that may be associated with the 
With respect to claim 10:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the first user device comprises at least one of the following: a mobile device, a vehicle on-board system, a networked device, or any combination thereof. (By disclosing, the client computer 211 may be any computer based device such as a laptop, PC, personal data assistant or an Internet enabled cell phone. See at least Redlich: paragraph(s) [0054])
With respect to claim 11:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches
further comprising: receiving, with the at least one processor, first user device location data associated with a current location of the first user device; determining, with the at least one processor, a nearest location associated with the at least one event based at least partially on the first user device location; and communicating, with the at least one processor, nearest location data associated with the nearest location associated with the at least one event to the first user device. (By disclosing, an e-commerce proximity mode may include submitting a token by a consumer from a wallet application on a mobile device at a merchant location (user device location, closest to the event). See at least Powell: paragraph(s) [0047])
With respect to claim 13:
	Redlich and Powell teach the method of claim 1, as stated above.
	Redlich teaches further comprising: 
receiving, with the at least one processor, a request to share event data associated with the at least one event with a second user;... (By disclosing, system function 322 then operates on a content request to get a preformed web page associated with the requested content, or gets a web page associated with the search term input by the user or obtains a default web page. See at least Redlich: paragraph(s) [0061] & [0034]-[0035])
Powell, in the same field of endeavor, further teaches
receiving, with the at least one processor, second account identifier data associated with a second account identifier of the second user; (As stated above with respect to claim 1, see at least Powell: paragraph(s) [0045])
receiving, with the at least one processor, second user device identification data associated with a second user device of the second user; (As stated above with respect to claim 1, see at least Powell: paragraph(s) [0045])
generating, with the at least one processor, a second token based on the event data and the second account identifier data; and (As stated above with respect to claim 1, see at least Powell: paragraph(s) [0045])
communicating, with the at least one processor, the second token to the second user device based at least partially on the second user device identification data. (As stated above with respect to claim 1, see at least Powell: paragraph(s) [0044] & [0039])
With respect to claim 14:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches
further comprising: 
determining, with the at least one processor, a plurality of primary account numbers (PANs) associated with the account identifier;... (As stated in with respect to claim 9, see at least Powell: paragraph(s) [0048])
selecting, with the at least one processor, a PAN of the plurality of PANs corresponding to a greatest potential reward, (As stated in with respect to claim 9, see at least Powell: paragraph(s) [0048])
wherein generating the payment token comprises generating, with the at least one processor, the payment token based on the at least one event and the PAN of the plurality of PANs corresponding to the greatest potential reward. (As stated in with respect to claim 9, see at least Powell: paragraph(s) [0048])
Redlich further teaches
...determining, with the at least one processor, a potential reward associated with each PAN of the plurality of PANs; and (By disclosing, FIG. 12 diagrammatically illustrates multiple incentives provided for sharing the cpm revenue, those incentives given to viewers in the form of affinity rewards or loyalty rewards, to content provider users, to voters for quality approval QA posting, to users participating in contests (potential reward), to users who refer other users to the system, to charity, to tips transferred from one registered user to another registered user and to simple transfers on account from one user to another. See at least Redlich: paragraph(s) [0086])
selecting, with at least one processor, a PAN of the plurality of PANs corresponding to a greatest potential reward (By disclosing, FIG. 12 diagrammatically illustrates multiple incentives provided for sharing the cpm revenue, those incentives given to viewers in the form of affinity rewards or loyalty rewards, to content provider users, to voters for quality approval QA posting, to users participating in contests (greatest potential reward), to users who refer other users to the system, to charity, to tips transferred from one registered user to another registered user and to simple transfers on account from one user to another. See at least Redlich: paragraph(s) [0086])
With respect to claim 15:
	Redlich and Powell teach the method of claim 7, as stated above.
Powell, in the same field of endeavor, further teaches
wherein the general-purpose payment token comprises a first set of digits having a predetermined number of digits, the first set of digits comprising a first bank identification number (BIN) comprising a subset of the first set of digits, and wherein the special-purpose payment token comprises a second set of digits having the predetermined number of digits, the second set of digits comprising a second BIN comprising a subset of the second set of digits, the second BIN being different than the first BIN. (By disclosing, the format of the token may include a token issuer identifier that allows an entity to identify an issuer. For instance, the token issuer identifier may be associated with an issuer's BIN of the underlying PAN in order to support the existing payment flow. In addition, a "token refer to a unique identifier (e.g., of 6 to 12 digits length) originating from a set of pre-allocated token issuer identifiers (e.g., 6 digit token BINs). See at least Powell: paragraph(s) [0034]-[0037] & [0046])
With respect to claim 18:
	Redlich and Powell teach the method of claim 7, as stated above.
Powell, in the same field of endeavor, further teaches
wherein receiving the authorization request comprises receiving, with the at least one processor, the authorization request comprising the special-purpose token; (By disclosing, the token attributes may identify a type of token indicating how the token may be used (special-purpose token). A payment token may include a high value token that can be used in place of a real account identifier (e.g., PAN). See at least Powell: paragraph(s) [0046])
wherein determining the account identifier based on the payment token comprises determining, with the at least one processor, the general-purpose payment token based on the special-purpose payment token; (By disclosing, the token attributes may identify a type of token indicating how the token may be used. A payment token (general-purpose payment token) may include a high value token that can be used in place of a real 
wherein communicating a second authorization request based on the account identifier comprises:
determining, with the at least one processor, a primary account number (PAN) based on the general-purpose token; and (By disclosing, a token exchange may include replacing a payment token with a corresponding primary account number (PAN) that was associated with the payment token during tokenization of the PAN. See at least Powell: paragraph(s) [0049])
communicating, with the at least one processor, the second authorization request comprising the PAN to the issuer system. (By disclosing, the issuer 104 may issue an account represented by a primary account number (PAN) to an account holder 102, upon request of the account holder 102. The account holder 102 may use the account to conduct payment transactions. See at least Powell: paragraph(s) [0068])
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich in view of Powell, applied to claim 15, and in further view of Muftic (US 5943423 A; hereinafter Muftic).
With respect to claim 16:
	Redlich and Powell teach the method of claim 15, as stated above.

wherein the first set of digits comprises a first set of remaining digits other than the first BIN and the second set of digits comprises a second set of remaining digits other than the second BIN, the method further comprising:... (As stated above with respect to claim 15, see at least Powell: paragraph(s) [0034]-[0037] & [0046])
However, Redlich and Powell do not teach ...determining, with the at least one processor, the second set of remaining digits by masking the first set of remaining digits.
Muftic, directed to smart token system for secure electronic transactions and identification and thus in the same field of endeavor, teaches 
determining, with the at least one processor, the second set of remaining digits by masking the first set of remaining digits. (By disclosing, bit masks may be used in different user applications such as indicators of certain token owner characteristics, as access attributes, as processing flags, etc. See at least Muftic: 10/43-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Redlich and Powell to incorporate the smart token system for secure electronic transactions and identification teachings of 
With respect to claim 17:
	Redlich, Powell, and Muftic teach the method of claim 16, as stated above.
	Muftic, in the same field of endeavor, further teaches 
wherein masking the first set of remaining digits comprises: 
determining, with the at least one processor, a four-bit representation for each digit of the first set of remaining digits; (By disclosing, Bit_Mask_OP_CONST performs simple bit string operations using one of the internally stored bit masks and externally supplied bit string constant. See at least Muftic: 10/43-52; 12/41-56)
determining, with the at least one processor, a four-bit masked representation for each digit of the first set of remaining digits by combining the four-bit representation with a code using at least one logic gate; and (As stated above, see at least Muftic: 10/43-52; 12/41-56)
determining, with the at least one processor, the second set of remaining digits based on the four-bit masked representation for each digit of the first set of remaining digits. (As stated above, see at least Muftic: 10/43-52; 12/41-56)

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
Applicant's arguments with respect to the 103 rejections fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685